Citation Nr: 1026577	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating greater than 10 percent for 
arthralgia, left knee, with degenerative changes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1977. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 Regional Office (RO) in Columbia, 
South Carolina rating decision, which denied the claim on appeal.

In April 2010, the Veteran testified at a hearing before the 
undersigned.  A transcript of this hearing was prepared and 
associated with the claims file.  In that regard, the Board notes 
that the cover page of the hearing transcript erroneously listed 
the member of the Board conducting the hearing as a different 
Veterans Law Judge.  As stated, the undersigned conducted the 
April 2010 hearing in question, at which the Veteran presented 
testimony with respect to the issue on appeal.  As such, the 
undersigned will proceed to a decision on the merits, despite the 
error in the transcript.

The record reflects that after the supplemental statement of the 
case (SSOC) the Veteran submitted additional relevant evidence to 
the Board.  No subsequent SSOC was issued, but this is not 
necessary because in an April 2010 statement the Veteran 
specifically waived initial review of the evidence by the agency 
of original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2009).

Finally, the Board notes that although the Veteran is still 
employed as a postal worker he claims that his service-connected 
disabilities, to include his left knee, demonstrate that he is 
unemployable, thus raising a claim for a total disability 
evaluation based on individual unemployability (TDIU).  However, 
the Board notes the TDIU claim was separately adjudicated in an 
April 2008 rating decision wherein the RO denied entitlement to 
TDIU, and the claims file does not indicate the Veteran has since 
expressed a desire to appeal this claim as required pursuant to 
38 C.F.R. § 20.1103.  Therefore, the issue is not on appeal.  See 
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a 
footnote that claims for increased evaluations and TDIU claims 
may be separately adjudicated).  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
stiffness, weakness, lack of endurance, fatigability, some 
limitation of motion, and subjective instability, with diagnostic 
evidence of degenerative joint disease and dislocated semilunar 
cartilage, with pain, "locking" and effusion, but not by 
objective evidence of recurrent subluxation or lateral 
instability; or impairment of the tibia or fibula.

2.  The Veteran's left knee disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no 
more, for arthralgia, left knee, with degenerative changes, have 
been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-
5258 (2009).

2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in October 2005 and September 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  The letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The September 2008 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private records identified by the Veteran have 
been obtained.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
December 2005, February 2008, and October 2008.  The VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  The examinations discussed the clinical 
findings and the Veteran's reported history as necessary to rate 
the disability under the applicable rating criteria.  The 
examinations also discussed the impact of the disability on the 
Veteran's daily living.  Based on the examinations and the fact 
there is no rule as to how current an examination must be, the 
Board concludes the examinations in this case are adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath, supra.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

As noted above, a February 2006 rating decision continued the 
Veteran's 10 percent rating for a left knee disability.  The 
Veteran claims the rating does not accurately depict the severity 
of his current condition.  

The Veteran's left knee disability currently is rated under DCs 
5299-5260.  In this regard, the Board notes that hyphenated DCs 
are used when a rating under one DC requires use of an additional 
DC to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2009).  Here, the Veteran's service-connected left knee 
disability is rated as analogous to limitation of flexion of the 
knee under DC 5260.  38 C.F.R. § 4.20 (2009). 

DC 5260 provides ratings based on limitation of flexion of the 
leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg limited 
to 45 degrees is rated 10 percent disabling; flexion of the leg 
limited to 30 degrees is rated 20 percent disabling; and flexion 
of the leg limited to 15 degrees is rated 30 percent disabling.  
38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint). 

However, as will be discussed in greater detail below, review of 
the pertinent medical evidence indicates the Veteran's 
symptomatology more closely approximates that as seen with 
dislocated semilunar cartilage.  Based on diagnostic testing, 
recent examinations, and the Veteran's testimony, the Board finds 
that his service-connected left knee disability is more 
appropriately evaluated as analogous to dislocated semilunar 
cartilage.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In that regard, knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent.  38 C.F.R. § 
4.71a, DC 5258 (2009).  "Semilunar cartilage" is one of the 
menisci of the knee joint.  Stedman's Medical Dictionary, 296 
(27th ed., 2000).  

Treatment records in the year preceding the Veteran's claim 
indicate that he was provided with a brace for the knee, as well 
as other assistive devices.  In addition, the Veteran underwent 
periodic steroid and other injections for left knee pain, as well 
as aspiration of the left knee joint.  In August 2005, the 
Veteran had a large effusion of the left knee joint and 35 cc of 
fluid was aspirated.  In October 2005, the Veteran had moderate 
effusion, tenderness, and range of motion of the left knee from 0 
to 125 degrees.  At that time, the examiner recommended a low-
impact exercise program.

In December 2005, the Veteran was afforded a VA examination.  The 
Veteran reported pain and occasional "locking" of the left 
knee.  He also complained of incapacitating episodes as often as 
twice per month, lasting for three days, and over the previous 
year had experienced 24 incapacitating incidents totalling 30 
days.  The Veteran also noted periodic aspiration for effusion of 
the left knee.  The Veteran reported problems standing, sitting, 
or walking for periods longer than 15 minutes due to pain and 
discomfort.  The pain had increased over time.  His left knee 
problems reportedly caused him to be absent from work five times 
per month.  On examination, there was evidence of abnormal weight 
bearing, including callosities on the bottom of both feet.  The 
Veteran required a cane for stability in ambulation and had a 
slow gait.  The left knee was generally normal in appearance and 
was positive for crepitus.  The Veteran's left knee was limited 
to 50 degrees of flexion, with pain onset at 50 degrees, and 
extension was to 0 degrees without pain.  The examiner found that 
the left knee was further limited after repetitive use primarily 
by pain.  There was no observed increased limitation of motion 
and, as such, the examiner could not speculate as to further 
decreased limitation of motion based on pain, fatigue, weakness, 
lack of endurance, or incoordination.  There was no evidence of 
instability on examination.  X-rays showed mild degenerative 
joint disease of the left knee and patella.  The examiner opined 
that the effect on the Veteran's occupation was moderate to 
severe because his current job in the post office required him to 
be on his feet for extended periods of time.  The Veteran also 
had moderate to severe effects on his daily activities because 
such activities took a long time to perform and occasionally 
required the assistance of others.

In December 2005 the Veteran had a moderately large effusion of 
the left knee, requiring aspiration, and in September 2006, he 
had a small effusion in the left knee with range of motion from 0 
to 130 degrees.  In July 2006, the Veteran underwent an MRI that 
showed evidence of an oblique tear of the posterior horn of the 
lateral meniscus, with a normal anterior horn of the lateral 
meniscus and a normal medial meniscus.

In May 2007, the Veteran complained of bilateral knee swelling 
over the previous month, with the right knee worse than the left, 
including stiffness, warmth, pain, and soreness.  On examination, 
however, there was no observed warmth, erythema, or effusion.  In 
December 2007, the Veteran reported bilateral knee pain after 
working, but denied any acute episodes of erythema or swelling of 
the knees.  On examination, the Veteran had full range of motion 
and no joint effusions.

In February 2008, the Veteran was afforded another VA 
examination.  The Veteran reported that left knee pain, locking, 
and swelling that made it difficult for him to work regular hours 
at his job.  The Veteran had a lifting restriction at work of 5 
pounds and had difficulty standing for extended periods of time.  
The Veteran claimed weakness, giving way, stiffness, swelling, 
warmth, aching, lack of endurance, constant locking, and 
fatigability.  The Veteran noted that he was having his left knee 
aspirated every three months.  On examination, the Veteran had a 
limping gait and there was tenderness and crepitus of the left 
knee, but no edema, effusion, weakness, redness, heat, guarding, 
subluxation, or locking pain.  On repetitive use, joint function 
was additionally limited primarily by pain.  Joint function was 
not additionally limited after repetitive use by fatigue, 
weakness, lack of endurance, or incoordination.  On repetitive 
use there was no decreased range of motion.  There was no 
evidence of instability or other ligamentous problems on testing.  
Meniscus testing was normal.  The Veteran's range of motion was 
limited to 100 degrees of flexion of the left knee, with pain 
onset at 70 degrees, and pain-free extension to 0 degrees.

The Veteran was afforded an additional VA examination in October 
2008.  The Veteran claimed weakness, stiffness, swelling, heat, 
redness, giving way, lack of endurance, locking, and 
fatigability.  There was no evidence of dislocation.  The Veteran 
noted several falls due to instability of both knees and 
functional impairment caused by pain and locking up.  On 
examination, the Veteran had a normal gait, but evidence of 
abnormal weight bearing.  With respect to the left knee there was 
tenderness, but no edema, effusion, weakness, redness, heat, 
guarding, subluxation, crepitus, or locking pain.  On repetitive 
use, joint function was additionally limited primarily by pain.  
Joint function was not additionally limited after repetitive use 
by fatigue, weakness, lack of endurance, or incoordination.  On 
repetitive use there was no decreased range of motion.  There was 
no evidence of instability or other ligamentous problems on 
testing.  Meniscus testing was normal.  The Veteran's range of 
motion was limited to 110 degrees of flexion of the left knee, 
with pain onset at 110 degrees, and pain-free extension to 0 
degrees.

In April 2009, the Veteran had severe crepitus bilaterally and 
range of motion from 0 to 130 degrees with mild effusion.  The 
Veteran had tenderness of the left knee, but no evidence of 
instability or ligamentous problems.  Private records indicate 
that the Veteran's workplace restrictions have continued with 
limitations on walking, standing, and stairs to comfort level, no 
lifting over five pounds, and no bending, squatting, or stooping.

The Board initially notes that there is objective evidence of 
dislocated semilunar cartilage of the left knee, specifically the 
July 2006 MRI that showed a tear of the posterior horn of the 
lateral meniscus.  The Board acknowledges that the meniscus tear 
has never been definitively linked to the Veteran's service-
connected left knee arthritis.  However, as the Veteran has 
clearly been service-connected for a disability of the left knee, 
and there is no evidence of intervening trauma or injury, the 
Board will afford the Veteran the benefit of the doubt and 
presume that all symptoms and manifestations noted during the 
period under consideration in this appeal, including a lateral 
meniscal tear, are attributable to the service-connected 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(the Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and non 
service-connected disability in the absence of medical evidence 
which does so).

The Board further concludes that the objective medical evidence 
and the Veteran's statements regarding his symptomatology show 
disability that more nearly approximates that which warrants the 
assignment of a 20 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2009).  As noted above, a July 2006 MRI showed a tear of 
the posterior horn of the lateral meniscus.  There is also 
objective evidence of pain and effusion of the left knee, as well 
as subjective reports of "locking" of the left knee.  The Board 
acknowledges that evidence of locking has not been confirmed by 
objective testing, but the Veteran is competent to report 
subjective evidence of locking.  In addition, the Board 
recognizes that subsequent to the July 2006 MRI, testing has been 
negative for meniscus problems; however, there has been 
consistent evidence of joint line tenderness, effusion, and pain.  
In addition, there is no evidence of an x-ray or MRI subsequent 
to July 2006 showing objective evidence of a healed meniscus.  In 
either case, the Board finds that the Veteran's symptomatology is 
most consistent with and analogous to the criteria for a 20 
percent rating pursuant to DC 5258 and, as such, the Board 
affords the Veteran the benefit of the doubt and finds that a 20 
percent rating is warranted for the entire appellate time period.

From the evidence, the Board further concludes that a rating 
higher than 20 percent is not warranted.  In this regard, the 
Board notes that VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the rated 
disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Swanson v. West, 12 Vet. App. 442 (1999). 

Initially, the Board notes that a 20 percent rating is the 
maximum available under DC 5258.  Moreover, a higher rating based 
on the code the Veteran has previously been rated as analogous 
to, DC 5260, is not warranted.  The Veteran has objective 
evidence of flexion limited to, at most, 50 degrees, with no 
limitation of extension.  As such, neither flexion nor extension 
was ever limited to the degree necessary to receive a compensable 
rating higher than 20 percent under DCs 5260 or 5261.  As 
previously stated, normal knee extension is to 0 degrees, and 
normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate 
II.  The Veteran's measured flexion and extension clearly show 
that although the Veteran had left knee pain, such pain did not 
limit his range of motion to more than a 10 percent rating under 
DC 5260 and a noncompensable rating under DC 5261.  See 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261.   

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As the 
Veteran has already been awarded a higher 20 percent rating under 
DC 5258, a separate disability rating under either DC 5260 would 
violate 38 C.F.R. § 4.14 and the rule against pyramiding as DC 
5258 already contemplates such manifestation.  See VAOPGCPREC 9-
98 (August 14, 1998) (explaining that impairment of semilunar 
cartilage may result in complications producing loss of motion).

The Board further notes that osteoarthritis is rated under DC 
5003.  Degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DCs, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2009).  The general rating schedules for limitation of 
motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  The 
Board notes that there is evidence of left knee arthritis, 
verified by x-ray.  However, a separate rating under DC 5003 
would not be warranted.  As discussed above, the Veteran's 20 
percent rating is now rated under DC 5258.  The Veteran's 20 
percent rating, as discussed above, is based in part on his 
complaints of pain; therefore, a separate rating under DC 5003 
effectively would be for the same symptomatology. 

Under DC 5259 a 10 percent rating is warranted for surgically 
removed semilunar cartilage.  The Board notes that the Veteran 
has refused surgical intervention on his left knee.  As such a 
separate rating under DC 5259 is not warranted.  Moreover, as 
discussed, the Veteran has a 20 percent rating as analogous to 
DCs 5258 for, among other symptoms, painful motion.  A second 
rating under DC 5259 would compensate the Veteran twice for the 
same symptoms, violating the anti-pyramiding rule.  See 38 C.F.R. 
§ 4.14; VAOPGCPREC 9-98 (August 14, 1998) (explaining that 
removal of semilunar cartilage may result in complications 
producing loss of motion).  

In addition, no higher or alternative rating under a different DC 
can be applied.  The Board notes that there are other DCs 
relating to knee disorders, such as DC 5256 (ankylosis of the 
knee), DC 5257 (recurrent subluxation or lateral instability), DC 
5262 (impairment of the tibia and fibula), and DC 5263 (for genu 
recurvatum).  

The Veteran's left knee disability is not manifested by nonunion 
or malunion of the tibia and fibula.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).  The Veteran was able to 
move his left knee, albeit with some limitation of motion, so it 
is clearly not ankylosed.  Although the Veteran has reported 
instability and he has been prescribed a knee brace and uses a 
cane, unlike the Veteran's reports of locking, examination has 
been consistently negative for objective evidence of instability 
or subluxation.  In this regard, the Board gives greater weight 
to the consistent findings of the competent health care 
specialists of record than to the Veteran's lay description of 
his symptoms.  As such, the Veteran cannot receive a higher 
rating or separate compensable rating under DC 5257.  The Veteran 
does not have any evidence of genu recurvatum.

The Board notes that functional loss as contemplated by the 
Court's holding in DeLuca v. Brown was also considered.  The 
Board recognizes that the medical evidence and the Veteran's 
testimony show some functional impairment of left knee function.  
In general, evaluation of a service-connected disability 
involving a joint requires adequate consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss due 
to weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of movements 
in different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  See 38 C.F.R. § 4.45.

In this case, a higher rating based on functional loss is not 
warranted.  The Veteran clearly has complaints of chronic pain, 
weakness, fatigue, loss of coordination,  swelling, instability, 
tenderness, and difficulty performing occupational and daily 
tasks.  However, the Board notes that the 20 percent rating 
assigned under the criteria of DC 5258 contemplate problems with 
pain, swelling, and movement.  Moreover, as discussed above, the 
Veteran has full extension without pain and limitation of flexion 
to no more than 50 degrees. Significantly, the October 2008 VA 
examination revealed no additional limitation of motion on 
repetitive use due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint that would meet the 
criteria for compensable ratings under DCs 5260 or 5261.  In 
summary, there is no objective evidence of further decreased 
range of motion on repetition.  While the Board sympathizes with 
the Veteran's difficulties, the Board notes that some degree of 
impairment on his ability to perform daily activities is 
contemplated in the current 20 percent rating.  Therefore, the 
Board concludes that the greater weight of evidence establishes 
that the Veteran's left knee has suffered no significant or 
additional functional loss beyond that contemplated by the 
assigned 20 percent rating. 
 
As shown above, and as required by Schafrath, 1 Vet. App. at 589, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, regardless of whether they have been 
raised by the Veteran.  For the time period on appeal, the Board 
finds no provision upon which to assign a rating greater than 20 
percent for the Veteran's left knee disability.  Furthermore, the 
Board concludes that the Veteran's symptomatology has been 
consistent throughout the appellate time period and that 
assignment of staged ratings is not for application.  Hart, 21 
Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
knee disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left knee disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his left knee pain, nor does the Veteran 
claim to have been hospitalized for left knee problems.    

The Board acknowledges the Veteran's reports that he was forced 
to miss multiple days of work due to his left knee problems and 
been debilitated for approximately 30 days in the previous year 
as a result of his left knee disability.  In addition, the Board 
notes extended or permanent restrictions at work, including 
limited standing, walking, and climbing stairs, a five pound 
lifting restriction, as well as restrictions on bending, 
kneeling, and squatting.  However, the evidence indicates that 
his employer has complied with the Veteran's workplace 
restrictions.  While the Veteran is self-conscious about the 
restrictions, based on fellow employees questioning his inability 
to perform certain tasks, there is no evidence that he has been 
forced to perform any restricted tasks.  In addition, the Veteran 
has been able to utilize the Family and Medical Leave Act (FMLA) 
to obtain additional time off from work.  Thus, while several 
examiners have noted moderate to severe limitations to the 
Veteran's work as a postal employee, the noted complications, to 
include lifting and extended standing, are fully addressed by the 
Veteran's workplace medical restrictions.     
 
The Veteran's statements have been considered.  The Board does 
not dispute that his left knee disability affects his 
occupational life.  Clearly it does.  The Veteran, however, does 
not have an "exceptional or unusual" disability.  Although the 
Veteran has left knee pain and some weakness, swelling, 
fatigability, and locking, as well as reported undocumented 
instability and subluxation, he remains employed full time as a 
postal employee and the evidence indicates that he is doing work 
that complies with his restrictions on limited lifting, standing, 
walking, climbing stairs, kneeling, bending, and squatting.  To 
the extent that the Veteran's left knee disability renders him 
unable to work as a postal employee, he remains employable for 
any type of work that does not require heavy lifting, extended 
standing, walking, climbing stairs, or any bending, kneeling, or 
squatting.  As such, there is no persuasive evidence of record 
which indicates that the Veteran's disability has caused marked 
interference with employment beyond that which is contemplated 
under the schedular criteria, or that he has required 
hospitalization for his left knee.  His symptoms as described 
above consist of impairment contemplated in the disability rating 
that has been assigned, as discussed above.  In other words, the 
Veteran does not have any symptoms from his left knee disability 
that are unusual or are different from those contemplated by the 
schedular criteria. 
 
Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992).  In short, there is nothing in the 
record to indicate that the service-connected disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, to the extent the 
Veteran's left knee disability prevents him from performing his 
first-choice career that is part of the consideration in 
assigning his 20 percent disability rating.  Consequently, the 
Board has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.




ORDER

Entitlement to an increased rating of 20 percent for arthralgia, 
left knee, with degenerative changes, is granted, subject to the 
laws and regulations controlling the award of monetary benefits.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


